DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply in view of newly found reference Elchik being used in the current rejection.  See the new rejection below.

Double Patenting
Claims 1-21 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,834,451. Although the claims at issue are not identical, they are not patentably distinct from each other as explained in the previous office action.
**Applicant acknowledged the rejection and will take appropriate action upon the allowance of claims in the pending application**
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 13-17, 21, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 2015/0365735 to Kunisetty (“Kunisetty”) in view of US PG Pub 2017/0213469 to Elchik (“Elchik”), US PG Pub 2015/0143404 to Byers (“Byers”) and US PG Pub 2007/0204310 to Hua (“Hua”).
Regarding claim 1, “A system, comprising: a memory for storing instructions; and a processor configured to execute the instructions, and based on the executed instructions” reads on the system comprising a device a storage having computer program instructions stored thereon executed by the processor (¶0036) disclosed by Kunisetty and represented in Fig. 3.
As to “the processor is further configured to: store keywords associated with semantics of programming media content that is received from a source device; extract contextual keywords from the contextual data from the programming media content…” Kunisetty discloses (¶0014, ¶0015) that the knowledge base database stores listing of the preselected keywords that are associated with the programming content stream; (¶0009, ¶0014) the closed captioning text (contextual data) is extracted from a source video transport stream of the primary video program and searched for keywords as represented in Fig. 1 (elements 12, 16).
As to “determine a candidate spot in the programming media content based on at least the contextual keywords…” Kunisetty discloses (¶0023) a video transport stream (primary video 38) which is analyzed and the segments 40, 42, 44, 46 (candidate spots) are determined for inserting the annotations (non-programming media items) as represented in Fig. 2; four different segments 40, 42, 44 and 46 of the transport stream 38 are shown along a timeline of the stream. In the illustrated example, segments 40 and 44 each includes an annotation to a first reference video program 48, segment 42 includes an annotation to a third reference video program 52, and segment 46 includes an annotation to a second reference video 50. Thus, according to an embodiment, the references to the related video programs are provided at the segment level of the primary video program and not merely to the primary video program as a whole.  Kunisetty further discloses (¶0016, Table 1) recognizing pattern in video stream by analyzing keywords from the closed caption text to determine match such as if it is a last episode of the series then the corresponding rule is applied.
Kunisetty meets all the limitations of the claim except “store keywords…; map contextual data of the programming media content with the stored keywords or event information; extract contextual keywords from the contextual data from the programming media content based on the mapping of the contextual data with the stored keywords or the event information.”  However, Elchik discloses (¶0046-¶0047) that the system stores user profile, for the audience member, which identifies one or more attributes such as topics of interest or words relevant to the topic (keywords); (¶0007, ¶0044-¶0045) the system analyzes the content of digital media asset to extract information from digital media asset and identifies the topic associated with the segment, where (¶0070) the topic is categorized based on the presence of keywords; (¶0070, ¶0072) the system identifies lessons (non-programming media item) that match with extracted topics and the user profile attributes as represented in Fig. 6.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Kunisetty’s system by storing keywords, mapping and extracting contextual data from the media content based on the stored keywords and contextual data of the media content as taught by Elchik in order to make it useful with large numbers of users around the world to allow the development of contextually relevant skills development content in real time (¶0002).
Combination of Kunisetty and Elchik meets all the limitations of the claim except “determine a candidate spot in the programming media content based on at least the contextual keywords and a sentiment type associated with a potential non-programming media item.”  However, Byers discloses (¶0029, ¶0035, ¶0036) that using the multimodal sentiment analysis unit, the system detects emotional context of scene in the programming content, and further analysis the images of advertisement to determine an emotional context of one or more scenes in the advertisement as represented in Fig. 3 (elements 322, 324); (¶0020) the multimodal sentiment analysis detects different expressions from characters by analyzing images as represented in Figs. 1 and 2.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Kunisetty and Elchik’s systems by determining emotional/sentiment type by recognizing facial expression in a character associated with a video stream of the advertisement as taught by Byers in order to automatically analyze images of both programming content and advertisements to provide promotional content to target audience (¶0002).
Combination of Kunisetty, Elchik, and Byers meets all the limitations of the claim except “dynamically generate, based on at least a set of constraints, a schedule for insertion of the potential non-programming media item at the candidate spot in the programming media content at run time for viewing at a consumer device.”  However, Hua discloses (¶0012, ¶0029) that ad-clip insertion points are predetermined or dynamically determined, where a dynamically determined insertion point represents an insertion point that has been dynamically adjusted, modified, or added by video ad platform during playback of the source video content responsive to a user's request where (¶0016) the source video is the live TV show; (¶0031, ¶0033) responsive to receiving a respective request to resume playback of the source video at a particular position in the source video timeline, video ad platform dynamically defines an insertion point and inserts ad-clip(s) at or subsequent to the particular position in the source video timeline where source video playback resumes; (¶0036) while communicating the source video to the user, automatically insert ad-clips that have been determined to be contextually and/or relevant to the user profile at any statically defined insertion points that are defined with respect to a timeline corresponding to the source video as represented in Fig. 3 (element 314).  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Kunisetty, Elchik, and Byers’ systems by identifying the predetermined insertion points for inserting the ad-clips that have been determined to be contextually relevant to the content and user profile as taught by Hua in order to automatically inserting ads into source video content playback streams (¶0003).

Regarding claim 2, “The system according to claim 1, wherein the processor is further configured to parse program-specific information associated with the programming media content based on a plurality of natural language processing techniques” Kunisetty discloses (¶0014) that automatically generating information of related video program references for a primary video program. Closed captioning text is extracted in step 12 from a source video transport stream 14 of the primary video program. For each segment of the primary video program, a search 16 of the closed captioning text is performed for a set of pre-selected and pre-developed keywords. These keywords are specifically selected as words, phrases and expressions that may be likely to infer a reference to another video. As used herein, the term keyword refers to a single word, a phrase, multiple words in sequence, or an expression and is not limited to single words. For this purpose, words and/or phrases in the closed captioning text of the segment are compared to the listing of pre-selected keywords, also referred to herein as a Knowledge Base (KB), and Elchik discloses (¶0045, ¶0062, ¶0070) that the system uses natural language processing toolkit to extract information from the content.

Regarding claim 3, “The system according to claim 1, wherein the processor is further configured to: determine an advertiser based on the contextual data; and receive the potential non-programming media item associated with the advertiser” Hua discloses (¶0038) Operations of block 406 correspond to video ad platform's extraction of metadata from the source video and ad-clips. At least a portion of this metadata may have been provided by tagging operations, where an administrator (e.g., the content provider/owner, advertiser, etc.) inserted tags into the source video and/or respective ones out of the ad-clips. Operations of block 408 correspond to matching respective ones of the ad-clips to segments in the source video that are adjacent to video ad-clip insertion points that are defined, for example, with respect to a timeline associated with the source video. These matching operations are performed online, during playback/streaming of the source video for presentation to a viewer. In one implementation, these matching operations match information in a profile associated with the viewer to content and the ad-clips as represented in Fig. 4.

Regarding claim 4, “The system according to claim 1, wherein the processor is further configured to determine the sentiment type of the potential non-programming media item based on a match between media item metadata associated with the potential non-programming media item and a vocabulary database” Byers discloses (¶0029, ¶0035, ¶0036) that using the multimodal sentiment analysis unit, the system detects emotional context of scene in the programming content, and further analysis the images of advertisement to determine an emotional context of one or more scenes in the advertisement as represented in Fig. 3 (elements 322, 324); (¶0020) the multimodal sentiment analysis detects different expressions from characters by analyzing images as represented in Figs. 1 and 2, and Elchik discloses (¶0059, ¶0061, ¶0076) that the lesson generation engine generates foils using vocabulary words; (¶0065) the lesson template is a digital file containing default content, structural rules, and one or more variable data fields that is pedagogically structured and formatted for language learning; the template may include certain static content, such as words for vocabulary, grammar, phrases, cultural notes and other components of a lesson, along with variable data fields that may be populated with named entities, parts of speech, or sentence fragments extracted from a video.

Regarding claim 5, “The system according to claim 1, wherein the potential non-programming media item is associated with at least one of a media content source, media item information, a plurality of users, or a playback duration” Elchik discloses (¶0047) that the system generates a lesson (non-programming media item) which is relevant to the topic associated with the content, and Hua discloses (¶0019) that the system selects ads based on users’ demographics; (¶0035) each ad-clip included embedded URL link to corresponding website (content source); (¶0038) the advertiser manages how ad(s) will be inserted to the stream.

Regarding claim 13, see rejection similar to claim 1.

Regarding claim 14, see rejection similar to claim 2.

Regarding claim 15, see rejection similar to claim 3.

Regarding claim 16, see rejection similar to claim 4.

Regarding claim 17, see rejection similar to claim 5.

Regarding claim 21, see rejection similar to claim 1.

Regarding claim 23, see rejection similar to claim 2.	Regarding claim 24, “The system according to claim 23, wherein the contextual data is extracted based on content recognition of the programming media content of the channel, wherein the contextual data correspond to a plurality of topics that correspond to one or more time intervals of the programming media content of the channel” Elchik discloses (¶0007, ¶0044, claim 11) that the audio/video data extracted from the channel is analyzed to identify one or more topics, where (¶0018, ¶0039, claim 23) the system identifies each segment in the video by identifying text associated with the content and using pauses in the content having a length that is equal to length threshold.	Regarding claim 25, “The system according to claim 23, wherein the processor is further configured to: extract in-stream metadata from the programming media content; and store the in-stream metadata as live program-specific information in a cloud storage system” Kunisetty discloses (¶0016, ¶0017) that the system uses metadata service such as EPG to obtain information about the content, and Elchik discloses (¶0015, ¶0045, ¶0046) that the system uses metadata to extract information from the video content.  However, the Examiner takes official notice that it was well known in the art before the effective filing date of the invention to store the metadata in a cloud storage system.  Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combination of Kunisetty, Elchik, Byers, and Hua by storing metadata as live program specific information in a cloud storage system in order to share data easily and to remotely update and sync data.

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kunisetty in view of Elchik, Byers and Hua as applied to claims 1 and 13 above, and further in view of US PG Pub 2015/0348091 to Haberman (“Haberman”).
Regarding claim 6, combination of Kunisetty, Elchik, Byers, and Hua meets all the limitations of the claim except “The system according to claim 1, wherein the processor is further configured to dynamically generate the schedule of the at least one potential non-programming media item at the candidate spot based on social media data associated with social media behavior of a user associated with the consumer device.”  However, Haberman discloses (¶0076) that the advertiser may want to adjust a campaign based on social media trends including adjusting the placement of media where it has historically generated desirable social activity, adjusting the creative based on social commentary and adjusting the campaign plan based on social signals; (¶0027) A content asset (or "content") may generally include any type of data, information, media, or the like that may be expressed through a medium; examples of content may include streaming media, social media, social networks, and/or combinations thereof. In some embodiments, content may include an advertisement, such as a television advertisement or an online advertisement including, without limitation, website advertisements, Internet advertisements, search engine marketing (SEM), social media marketing, and mobile device advertising.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Kunisetty, Elchik, Byers, and Hua’s systems by determining ads based on social media data as taught by Haberman in order to adjust a campaign based on social media trends (¶0076).

Regarding claim 18, see rejection similar to claim 6.

Claims 7, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kunisetty in view of Elchik, Byers and Hua as applied to claim 1 above, and further in view of US PG Pub 2008/0263583 to Heath (“Heath”).
Regarding claim 7, combination of Kunisetty, Elchik, Byers, and Hua meets all the limitations of the claim except “The system according to claim 1, wherein the processor is further configured to analyze the contextual data based on content recognition detection of the programming media content of a channel, and wherein the programming media content corresponds to at least one of a live feed or pre-stored video-on-demand (VOD) assets.”  However, Heath discloses (¶0034, ¶0035) that the content can be a video file or a video feed from a content provider and the content recognition analysis can be done; (¶0037) text from closed caption or subtitle data of the video is extracted from the video file.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Kunisetty, Elchik, Byers, and Hua’s systems by using content recognition analysis on live/VOD content as taught by Heath in order to use text from the closed caption data as a supplement to or a substitute for automatic speech recognition (¶0037).

Regarding claim 11, “The system according to claim 1, wherein program-specific information associated with the programming media content…associated with live feed of the programming media content of a channel” Elchik discloses (¶0007, ¶0030) the digital media service delivers live or recorded content relating to current events where the system analyzes data information extracted from the channel.
Combination of Kunisetty, Elchik, Byers, and Hua meets all the limitations of the claim except “wherein program-specific information associated with the programming media content corresponds to closed captions associated with live feed of the programming media content of a channel.”  However, Heath discloses (¶0034, ¶0035) that the content can be a video file or a video feed from a content provider and the content recognition analysis can be done; (¶0037) text from closed caption or subtitle data of the video is extracted from the video file.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Kunisetty, Elchik, Byers, and Hua’s systems by using content recognition analysis on live/VOD content as taught by Heath in order to use text from the closed caption data as a supplement to or a substitute for automatic speech recognition (¶0037).

Regarding claim 12, “The system according to claim 1, wherein program-specific information associated with the programming media content…associated with pre-stored video-on-demand (VOD) assets” Elchik discloses (¶0007, ¶0030) the digital media service delivers live or recorded content relating to current events where the system analyzes data information extracted from the channel.
Combination of Kunisetty, Elchik, Byers, and Hua meets all the limitations of the claim except “The system according to claim 1, wherein program-specific information associated with the programming media content corresponds to closed captions associated with pre-stored video-on-demand (VOD) assets.”  However, Heath discloses (¶0034, ¶0035) that the content can be a video file or a video feed from a content provider and the content recognition analysis can be done; (¶0037) text from closed caption or subtitle data of the video is extracted from the video file.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Kunisetty, Elchik, Byers, and Hua’s systems by using content recognition analysis on live/VOD content as taught by Heath in order to use text from the closed caption data as a supplement to or a substitute for automatic speech recognition (¶0037).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kunisetty in view of Elchik, Byers and Hua as applied to claim 1 above, and further in view of US PG Pub 2016/0357362 to Gauci (“Gauci”).
Regarding claim 8, “The system according to claim 1, wherein the processor is further configured to: determine the candidate spot in the programming media content based on the detected…” Kunisetty discloses (¶0023) a video transport stream (primary video 38) which is analyzed and the segments 40, 42, 44, 46 (candidate spots) are determined for inserting the annotations (non-programming media items) as represented in Fig. 2; four different segments 40, 42, 44 and 46 of the transport stream 38 are shown along a timeline of the stream. In the illustrated example, segments 40 and 44 each includes an annotation to a first reference video program 48, segment 42 includes an annotation to a third reference video program 52, and segment 46 includes an annotation to a second reference video 50. Thus, according to an embodiment, the references to the related video programs are provided at the segment level of the primary video program and not merely to the primary video program as a whole.  Kunisetty further discloses (¶0016, Table 1) recognizing pattern in video stream by analyzing keywords from the closed caption text to determine match such as if it is a last episode of the series then the corresponding rule is applied.
As to “determining…based on the an upcoming inbound trigger in the programming media content” combination of Hua and Gauci teaches this limitation, where Hua discloses (¶0017) that the playback stream/programming content includes number of shots where video ad platform inserts ad-clips into the playback stream at one or more shot/scene boundaries (inbound trigger) as represented in Fig. 2, and Gauci discloses (¶0025-¶0028) detecting a triggering event at the device.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Kunisetty, Elchik, Byers, and Hua’s systems by detecting the trigger event for the determination of whether triggering an application as taught by Gauci in order to improve device for recommending an application based upon a triggering event (¶0003).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kunisetty in view of Elchik, Byers and Hua as applied to claims 1 and 13 above, and further in view of US PG Pub 2006/0259455 to Anderson (“Anderson”).
Regarding claim 9, “The system according to claim 1, the second non-programming media items correspond to a media content source” Hua discloses (¶0035) each ad-clip included embedded URL link to corresponding website (content source); (¶0038) the advertiser manages how ad(s) will be inserted to the stream as represented in Fig. 4.
Combination of Kunisetty, Elchik, Byers, and Hua meets all the limitations of the claim except “wherein the set of constraints comprises at least one of a count of first non-programming media items of the potential non-programming media item for an insertion in a defined time duration of the programming media content, a minimum or maximum count of second non-programming media items of the potential non-programming media item, a media content identifier to differentiate between similar product items corresponding to different brands, break duration limits, or a time separation.”  However, Anderson discloses (¶0121) the serving limits on the content-relevant ads, including the predetermined number of times over a predetermined time period for inserting the ads; (¶0049) a document/media identified corresponding to each document/media which can be used to differentiate between the document/media.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Kunisetty, Elchik, Byers, and Hua’s systems by selecting ads from the ads database as taught by Anderson in order to allow advertisers to put targeted ads on document of any media type (¶0014).

Regarding claim 19, see rejection similar to claim 9.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kunisetty in view of Elchik, Byers and Hua as applied to claims 1 and 13 above, and further in view of US PG Pub 2011/0288907 to Harvey (“Harvey”).
Regarding claim 10, “The system according to claim 1, wherein the processor is further configured to wherein the consumer device receives the programming media content that includes the dynamically generated schedule of the potential non-programming media item for the candidate spot” Hua discloses (¶0036) while communicating the source video to the user, automatically insert ad-clips that have been determined to be contextually and/or relevant to the user profile at any statically defined insertion points that are defined with respect to a timeline corresponding to the source video as represented in Fig. 3 (element 314).  
Combination of Kunisetty, Elchik, Byers, and Hua meets all the limitations of the claim except “determine an engagement index of a user associated with the consumer device,…wherein the engagement index for a user is objectively quantified to emphasize on metrics associated with audience retention and impact translation for the contextual data associated with the programming media content, and wherein the engagement index is optimized to reflect on an increased return of investment (ROI) for the potential non-programming media item.”  However, Harvey discloses (¶0052) the interaction and data communication between an embodiment of an advertising measurement system and various people identification tools as represented in Figs. 49A and 49B; (¶0039, ¶0060) an audience retention report table as represented in Fig. 29; (¶0040) a return on investment (ROI) table as represented in Fig. 30 and ROI reports as represented in Figs. 38A and 38B; (¶0098) an API in the statistics module invokes supported reports (e.g. return on investment or ROI reports, true target index or TTI reports, audience retention or AR reports, advertising/media exposure or AME reports, reach frequency reports, and others with their corresponding parameters.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Kunisetty, Elchik, Byers, and Hua’s systems by analyzing the consumer engaging behavior to the TV targeted ads as taught by Harvey in order to provide advertisers and other users with accurate measurements of the efficacy of their media advertising campaigns while promoting and protecting consumer privacy, and for purposes of media optimization, targeting and addressability (¶0007).

Regarding claim 20, see rejection similar to claim 10

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is (571)270-3317. The examiner can normally be reached Monday - Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN T PENDLETON can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINKAL R CHOKSHI/Primary Examiner, Art Unit 2425